PER CURIAM.
We affirm the order of revocation of probation except as to Counts II-IV. Since the findings of violations contained in Counts II-IV lack an evidentiary basis, the cause is remanded with instructions to modify the order by striking those counts. See Higgs v. State, 470 So.2d 75 (Fla. 3d DCA 1985). Additionally, appellant’s sentence is reversed and remanded to the trial court with instructions to resentenee appellant in accordance with his presumptive guidelines range, or in accordance with the one-cell “bump-up” authorized by Florida Rule of Criminal Procedure 3.701(d)(14). See Lambert v. State, 545 So.2d 838 (Fla.1989).
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
LETTS, WALDEN and GUNTHER, JJ., concur.